J-A11045-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA              :   IN THE SUPERIOR COURT OF
                                           :        PENNSYLVANIA
                    Appellee               :
                                           :
              v.                           :
                                           :
 IBN-TYRON MILLER                          :
                                           :
                    Appellant              :       No. 1788 MDA 2017


          Appeal from the Judgment of Sentence October 17, 2017
            in the Court of Common Pleas of Lackawanna County
             Criminal Division at Nos.: CP-35-CR-0000874-2017
                           CP-35-CR-0000875-2017
                           CP-35-CR-0000876-2017


BEFORE:    STABILE, J., NICHOLS, J., and PLATT*, J.

MEMORANDUM BY PLATT, J.:                            FILED AUGUST 27, 2018

      Appellant, Ibn-Tyron Miller, appeals from the judgment of sentence at

three separate dockets following his counseled open guilty pleas to statutory

sexual assault, indecent assault (person less than 16 Years old), criminal

trespass-building, and simple assault.    On appeal, Appellant challenges his

sentences as harsh and unreasonable. Appellant also asserts the sentencing

court failed to state reasons for the sentences on the record. We affirm.

      Appellant challenges the discretionary aspects of his sentence.        The

guilty pleas are not at issue.   The sentencing court imposed an aggregate

sentence of not less than forty-seven nor more than one hundred eight months

of incarceration in a state correctional institution, to be followed by six years

of probation. All sentences were within the standard range.
____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-A11045-18


       This timely appeal followed the denial of Appellant’s motion for

reconsideration.1 Appellant and the trial court complied with Pa.R.A.P. 1925.

Appellant raises two questions on appeal:

            A. Whether the trial court erred and imposed harsh and
       unreasonable sentences on all offenses?

            B. Whether the trial court failed to state on the record
       reasons for the sentences imposed?

(Appellant’s Brief, at 4).

              Sentencing is a matter vested in the sound discretion of the
       sentencing judge, and a sentence will not be disturbed on appeal
       absent a manifest abuse of discretion. In this context, an abuse
       of discretion is not shown merely by an error in judgment. Rather,
       the appellant must establish, by reference to the record, that the
       sentencing court ignored or misapplied the law, exercised its
       judgment for reasons of partiality, prejudice, bias or ill will, or
       arrived at a manifestly unreasonable decision.

Commonwealth v. Gonzalez, 109 A.3d 711, 731 (Pa. Super. 2015) (citation

omitted).




____________________________________________


1 Our Supreme Court recently decided Commonwealth v. Walker, 185 A.3d
969, 977 (Pa. 2018), on June 1, 2018. Citing the official note to Pa.R.A.P.
341, the Walker Court prospectively determined that separate notices of
appeal must be filed when convictions arise from separate dockets. However,
our Supreme Court applied Walker prospectively from June 1, 2018, because
it was “contrary to decades of case law from [the Supreme] Court and the
intermediate appellate courts that, while disapproving of the practice of failing
to file multiple appeals, [appellate courts] seldom quashed appeals as a
result.” Walker, supra at 977. Because Walker was decided after the
instant appeal was filed, we will not apply it and we decline to quash this single
appeal.


                                           -2-
J-A11045-18


      Appellant’s first claim, that his standard range sentences are excessive,

fails to raise a substantial question. See Commonwealth v. Dodge, 77 A.3d
1263, 1270 (Pa.Super.2013), appeal denied, 91 A.3d 161 (Pa.2014). To the

extent Appellant argues his sentence is excessive because the trial court

imposed consecutive standard range sentences, he does not raise a

substantial question under the circumstances of this case.         Id.   (“The

imposition of consecutive, rather than concurrent, sentences may raise a

substantial question in only the most extreme circumstances, such as where

the aggregate sentence is unduly harsh, considering the nature of the crimes

and the length of imprisonment.”).      Here, the record affords no basis for

concluding the trial court’s sentence is extreme under the circumstances of

this case. Appellant’s first question does not merit relief.

      In his second question, Appellant challenges the omission of a statement

on the record for the sentence imposed. He requests that his sentence be

vacated and the case remanded for resentencing. Appellant’s complaint does

not merit relief.

      The on-the-record disclosure requirement does not require the trial

court to make “a detailed, highly technical statement.” Commonwealth v.

Hunter, 868 A.2d 498, 514 (Pa. Super. 2005). Where the trial court has the

benefit of a Pre-Sentence Investigation Report (PSI), our Supreme Court has

held that “it is presumed that the court is aware of all appropriate sentencing

factors and considerations, and that where the court has been so informed,


                                      -3-
J-A11045-18


its discretion should not be disturbed.” Commonwealth v. Ventura, 975
A.2d 1128, 1135 (Pa. Super. 2009) (discussing Commonwealth v. Devers,

546 A.2d 12, 18–19 (Pa. 1988)). Where the trial court has reviewed the PSI,

it may properly “satisfy the requirement that reasons for imposing sentence

be placed on the record by indicating that he or she has been informed by the

[PSI]; thus properly considering and weighing all relevant factors.” Id.

     Judgment of sentence affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 08/27/2018




                                    -4-